                            IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON


RITA L. STAUDINGER,
                                                        Case No. 1:16-cv-01981-MC
               Plaintiff,
                                                        ORDER FOR PAYMENT OF ATTORNEY
       vs.                                              FEES PURSUANT TO EAJA

COMMISSIONER,
Social Security Administration,

               Defendant.


       IT IS HEREBY ORDERED that attorney fees in the amount of $7,272.38 are hereby

awarded to Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412 ("EAJA").

Payment of this award shall be made via check payable to Plaintiff and mailed to Plaintiff's

attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474 Willamette Street, Eugene,

Oregon 97401. Pursuant to Astrue v. Ratliff, the award shall be made payable to Plaintiff's

attorneys, HARDER, WELLS, BARON & MANNING, P.C., if the Commissioner confirms that

Plaintiff owes no debt to the Government through the Federal Treasury Offset program. There

are no costs or expenses to be paid herein.

       Dated this   Ji>      day of _ _{)-"-,_,,_e.._1-_ _ _ _ 201~ .

                                                                    \_
                                                                MICHAEL McSHANE
                                                                United States District Judge

Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street, Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff
